DETAILED ACTION
	Claims 1-10 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lunati, U.S. PG-Publication No. 2005/0283726 A1, in view of Tigchelaar, U.S. PG-Publication No. 2014/0331125 A1, further in view of Hoover et al., U.S. PG-Publication No. 2011/0313757 A1.

Claim 1
	Lunati discloses a method of editing a document having text. Lunati discloses "an interface for correcting electronic text." Lunati, ¶ 1. The primary disclosed embodiment is an interface for correcting errors in electronic text of an E-mail. Id. at ¶ 9. However, Lunati Id. at ¶ 45.
	Lunati discloses the method comprising: displaying, on a display, a portion of the document, wherein the portion of the document includes editable text. Figure 5 illustrates a text editor 130 for composing a text document comprised of editable text. Figure 6 illustrates an exemplary error correction interface 150, displaying the text document comprised of editable text. Id. at ¶¶ 25-27.
	Lunati discloses marking, on the display, a first editable unit of [a] first portion of the editable text. Lunati discloses that "every identified error . . . is concurrently displayed on the interface 150 with a different style than words not requiring correction." Spelling errors are "displayed with red, underlined text and can have a larger or bolded font." Id. at ¶ 28. Accordingly, the identified errors are marked "editable units" of the "editable text," i.e. they are text marked as errors capable of being corrected.
	Lunati discloses displaying, on the display, at least a first menu associated with the first editable unit based on a user-originated menu action. A user takes action to correct the marked words "by moving his mouse pointer 156 over any highlighted word of his choosing" which causes display of a suggestion control 170 to provide correction options. Figure 8 illustrates an embodiment of suggestion control 170 as a menu. Id. at ¶¶ 29-31. Accordingly, suggestion control 170 is a "first menu" displayed in response to a mouse pointer hover action (i.e. a user-originated menu action).
	Lunati discloses optionally modifying, on the display, the first editable unit of the first portion of editable text based on the user-originated menu action. Examiner notes that this "optionally modifying" step has no patentable weight, because "[c]laim scope is not limited by providing an option for modifying, on the display.
	Lunati discloses that "suggestion control 170 lists options 180 and 182 for the user to select to correct the error." When the user has selected a corrected spelling option, the identified error word (i.e. first editable unit) is modified using the selected correction option. Id. at ¶¶ 30-32; FIGS. 7-9.
	Lunati suggests unmarking, on the display, the first editable unit of the first portion of the editable text. The example in Figure 9 illustrates that the corrected word is reformatted "with grey underlined letters" or other "less conspicuous highlighting" that "enables the user to recognize that he corrected word was an error." Id. at ¶ 32. In this example embodiment, the corrected word is no longer marked as an error (e.g. red underlined text), however it is not completely unmarked. However, Lunati discloses prior art spell checking interfaces wherein corrected words are completely unmarked after correction. Figures 1A-B illustrate a prior art spell checking interface, wherein a first error 22 is highlighted prior to correction (FIG. 1A), and then completely unmarked after a correction modification (FIG. 1B). Id. at ¶¶ 3-4. One of ordinary skill in the art would be motivated to completely unmark corrected words as taught in prior art applications if there is no user need to indicate previously corrected words.
	Lunati does not expressly disclose determining a first and second portion of the editable text; de-emphasizing, on the display, at least the second portion of the editable text; and emphasizing, on the display, the first portion of the editable text, wherein the first portion of the editable text includes a plurality of editable units.
determining a first and second portion of the editable text. Tigchelaar discloses a method "for guiding user reading on a screen" comprising steps of "formatting [a] selected document for presentation to [a] user on a screen" "and "dividing text in the formatted documents into blocks that include a plurality of words." Tigchelaar, ¶ 5. The method provides guidance information to a user within a formatted document based on a reading speed, wherein the guidance information "highlights a groups of words to be read by the user," (i.e. a first portion) while "the other words in the document are de-emphasized" (i.e. second portion). Id. at ¶¶ 50-55. Tigchelaar discloses that the groups of words to be highlighted are blocks of text within the document, wherein the blocks are grouped using "predetermined criteria" such as a "default block size" or by "ending a block at the end of a sentence or paragraph." Id. at ¶¶ 56-57.
	Tigchelaar discloses de-emphasizing, on the display, at least the second portion of the editable text; and emphasizing, on the display, the first portion of the editable text, wherein the first portion of the editable text includes a plurality of editable units. Tigchelaar discloses emphasizing the text currently being read using highlighting in black (FIG. 3B) or using a grey bar (FIG. 3D). Words other than the text currently being read "are de-emphasized by being presented in light grey" or other suitable techniques (e.g. blurring or transparency). Id. at ¶¶ 51; 53. Further, Tigchelaar discloses that the method can be used with "MICROSOFT WORD . . . or any other document editing . . . software." Id. at ¶ 34. Accordingly, the text in the document is comprised of "editable text" and "editable text units," i.e. text capable of being edited.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the text editing method of Lunati to incorporate the guidance information as taught by Tigchelaar. One of ordinary skill in the art 
	Lunati-Tigchelaar do not expressly disclose wherein one or more of the editable units includes a word that is spelled correctly.
	Hoover discloses wherein one or more of the editable units includes a word that is spelled correctly. Hoover discloses a "grammar checking facility" for checking the grammar of text documents. Hoover, ¶ 6. Grammatical feedback is provided via "feedback cards," and "words for which feedback is available may be highlighted." Id. at ¶ 94; FIG. 15. The feedback card enables a user to "correct and indicated error" (i.e. the highlighted text is an editable unit). Id. at ¶ 109. Figures 17-19 all illustrate correction suggestions for correctly spelled words (i.e. editable units) based on grammatical suggestions (e.g. incorrect article, homophone, vagueness). Id. at ¶ 105. For example, Figure 18 illustrates an example wherein the editable unit "chews" is correctly spelled, but emphasized because the grammar checker has determined that the correct word is "choose."
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the text editing with a menu of recommended corrections of Lunati-Tigchelaar to incorporate a grammar checker as taught by Hoover. One of ordinary skill in the art would be motivated to integrate a grammar checker into Lunati-Tigchelaar, with a reasonable expectation of success, in order to provide a correction for "commonly confused words" and "overused words (words that are not incorrect but are too generic for the context or overused)." See Hoover, ¶ 105.


Claim 2
	Lunati discloses marking a second editable unit of the first portion of the editable text. Lunati discloses that "every identified error . . . is concurrently displayed on the interface 150 with a different style than words not requiring correction." Spelling errors are "displayed with red, underlined text and can have a larger or bolded font." Lunati, ¶ 28. Figure 6 illustrates an example interface with four marked editable units.
	Lunati discloses displaying, on the display, at least a first menu associated with the second editable unit based on a user-originated menu action. Lunati discloses that the user can "correct errors anywhere in the text of the displayed . . . file . . . by passing his mouse over correction actions to display and access correction options." The user "can correct errors in any order and not just the order that the errors occur within the text." Id. at ¶ 24. A user takes action to correct the marked words "by moving his mouse pointer 156 over any highlighted word of his choosing" (e.g. a second editable unit) which causes display of a suggestion control 170 to provide correction options. Figure 8 illustrates an embodiment of suggestion control 170 as a menu. Id. at ¶¶ 29-31. Accordingly, suggestion control 170 is a "first menu" displayed in response to a mouse pointer hover action (i.e. a user-originated menu action).
	Lunati discloses optionally modifying, on the display, the second editable unit of the first portion of editable text based on the user-originated menu action. Examiner notes that this "optionally modifying" step has no patentable weight, because "[c]laim scope is not limited by claim language that suggests or make optional but does not require steps to be performed." MPEP 2111.04. For purposes of examination, Examiner interprets this step as providing an option for modifying, on the display.
Id. at ¶¶ 30-32; FIGS. 7-9.

Claim 3
	Lunati discloses wherein the method further comprises: displaying, on the display, at least a second menu associated with the first editable unit based on a user-originated menu action. The suggestion control 170 comprises "other options 182," including an "Edit" option "to replace the highlighted word with an edited word to be typed subsequently by the user in a pop-up window (not shown) displayed in response to this option." Lunati, ¶ 31. Accordingly, the disclosed pop-up window is a "second menu" and selecting the "Edit" option is a user-originated menu action.

Claim 4
	Tigchelaar discloses wherein the first portion of the editable text comprises at least one of a word or a punctuation mark. The guidance information is used to successively highlight groups of "one or more words." Tigchelaar, ¶ 17. The blocks of text "include letters, numbers, punctuation, spaces, [and] special characters." Id. at ¶ 56.

Claim 5
	Tigchelaar discloses wherein the second portion of editable text comprises at least one of a word or a punctuation mark. The de-emphasized text is comprised of the "other words" that are Id. at ¶ 56.

Claim 6
	Lunati discloses wherein each of the plurality of editable units consists of a word or a punctuation mark. The marked editable text unit is comprised of a misspelled word. Lunati, ¶ 28.

Claim 7
	Lunati discloses wherein the first menu associated with the first editable unit includes recommended alternate text. Lunati discloses that "suggestion control 170 lists options 180 and 182 for the user to select to correct the error." When the user has selected a corrected spelling option, the identified error word (i.e. first editable unit) is modified using the selected correction option. Id. at ¶¶ 30-32; FIGS. 7-9. Figure 8 illustrates options 180 as comprising recommended alternate text.

Claim 8
	Lunati discloses wherein the second menu associated with the first editable unit includes  . . . a replace unit option. The suggestion control 170 comprises "other options 182," including an "Edit" option "to replace the highlighted word with an edited word to be typed subsequently by the user in a pop-up window (not shown) displayed in response to this option." Lunati, ¶ 31. Accordingly, the disclosed pop-up window comprises an option to replace the editable unit with a subsequently typed word.
an insert unit option and a replace unit option.
	Hoover discloses wherein the second menu associated with the first editable unit includes an insert unit option. Hoover discloses a grammar checking facility 100 for presenting "reference feedback 'cards' that embed suggested improvements into the submitted text content." Hoover, ¶ 49. A feedback card comprises a detected issue with document text and a recommended optimal course of action. Id. at ¶¶ 97-98. One possible recommended solution may be to "insert punctuation that would be fitting the context and grammatically correct." Id. at ¶ 138. Accordingly, Hoover discloses a feedback card (i.e. second menu) including an option to insert punctuation (i.e. insert unit option).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the text editing with a menu of recommended corrections of Lunati-Tigchelaar to incorporate a recommended solution of inserting punctuation as taught by Hoover. One of ordinary skill in the art would be motivated to integrate a recommended solution of inserting punctuation into Lunati-Tigchelaar, with a reasonable expectation of success, in order to provide a correction for issues typical with mobile device textual input, such as "omitt[ing] ending punctuation." See Hoover, ¶ 138.

Claim 9
	Lunati discloses a method of editing a document having text. Lunati discloses "an interface for correcting electronic text." Lunati, ¶ 1. The primary disclosed embodiment is an interface for correcting errors in electronic text of an E-mail. Id. at ¶ 9. However, Lunati Id. at ¶ 45.
	Lunati discloses the method comprising: displaying, on a display, a portion of the document, wherein the portion of the document includes editable text. Figure 5 illustrates a text editor 130 for composing a text document comprised of editable text. Figure 6 illustrates an exemplary error correction interface 150, displaying the text document comprised of editable text. Id. at ¶¶ 25-27.
	Lunati discloses optionally modifying one or more of the editable units of [a] first portion. Examiner notes that this "optionally modifying" step has no patentable weight, because "[c]laim scope is not limited by claim language that suggests or make optional but does not require steps to be performed." MPEP 2111.04. For purposes of examination, Examiner interprets this step as providing an option for modifying, on the display.
	Lunati discloses that "suggestion control 170 lists options 180 and 182 for the user to select to correct the error." When the user has selected a corrected spelling option, the identified error word (i.e. first editable unit) is modified using the selected correction option. Id. at ¶¶ 30-32; FIGS. 7-9.
	Lunati does not expressly disclose determining a first portion and second portion of the editable text, wherein each of the first and second portions include a plurality of editable units;  emphasizing the first portion; de-emphasizing at least the second portion; determining a next sequential portion of the editable text, wherein the next sequential portion of the editable text includes a plurality of editable units; emphasizing the next sequential portion of the editable text; and de-emphasizing at least a third portion, wherein the third portion includes at least the first portion.
determining a first portion and second portion of the editable text, wherein each of the first and second portions include a plurality of editable units. Tigchelaar discloses a method "for guiding user reading on a screen" comprising steps of "formatting [a] selected document for presentation to [a] user on a screen" "and "dividing text in the formatted documents into blocks that include a plurality of words." Tigchelaar, ¶ 5. The method provides guidance information to a user within a formatted document based on a reading speed, wherein the guidance information "highlights a groups of words to be read by the user," (i.e. a first portion) while "the other words in the document are de-emphasized" (i.e. second portion). Id. at ¶¶ 50-55. Tigchelaar discloses that the groups of words to be highlighted are blocks of text within the document, wherein the blocks are grouped using "predetermined criteria" such as a "default block size" or by "ending a block at the end of a sentence or paragraph." Id. at ¶¶ 56-57.
	Tigchelaar discloses emphasizing the first portion; and de-emphasizing at least the second portion. Tigchelaar discloses emphasizing the text currently being read using highlighting in black (FIG. 3B) or using a grey bar (FIG. 3D). Words other than the text currently being read "are de-emphasized by being presented in light grey" or other suitable techniques (e.g. blurring or transparency). Id. at ¶¶ 51; 53. Further, Tigchelaar discloses that the method can be used with "MICROSOFT WORD . . . or any other document editing . . . software." Id. at ¶ 34. Accordingly, the text in the document is comprised of "editable text" and "editable text units," i.e. text capable of being edited.
	Tigchelaar discloses determining a next sequential portion of the editable text, wherein the next sequential portion of the editable text includes a plurality of editable units. Tigchelaar discloses embodiment for "successively highlighting groups of one or more words . . . within the document to encourage the user to read the text of the document." Tigchelaar, ¶ 17. The method Id. at ¶ 113. The "successive block" is the claimed "next sequential portion" of the document text.
	Tigchelaar discloses emphasizing the next sequential portion of the editable text. In the embodiment illustrated in FIG. 3D, "the grouping of words . . . to be read by the user are highlighted in a grey bar 308 than can move to the next grouping of words." Id. at ¶ 53.
	Tigchelaar discloses de-emphasizing at least a third portion, wherein the third portion includes at least the first portion. Continuing with the FIG. 3D embodiment, when the line of words is presented, "the other lines of words can be presented using any suitable technique(s) that make them less prominent to the user." Id. Accordingly, when the highlight grey bar moves to the next group of words, the original first portion of words is de-emphasized to create the claimed "third portion." Figures 3D-E illustrate an embodiment wherein the grey bar highlight has moved onto the next sequential portion (vivamus lobortis), and the previously highlighted first portion (aliquot ac lorem) becomes a de-emphasized third portion.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the text editing method of Lunati to incorporate the guidance information as taught by Tigchelaar. One of ordinary skill in the art would be motivated to integrate the guidance information into Lunati, with a reasonable expectation of success, in order to "allow the user to read the contents of the document more quickly, and/or with increased reading comprehension." Tigchelaar, ¶ 18.
	Lunati-Tigchelaar suggest optionally modifying one or more of the editable units of the next sequential portion of editable text. Examiner notes that this "optionally modifying" step has providing an option for modifying, on the display.
	Tigchelaar discloses presenting a next sequential portion of editable text. Tigchelaar, ¶ 53. Lunati discloses modifying editable unit of a portion of editable text.  Lunati discloses that "suggestion control 170 lists options 180 and 182 for the user to select to correct the error." When the user has selected a corrected spelling option, the identified error word (i.e. first editable unit) is modified using the selected correction option. Lunati, ¶¶ 30-32; FIGS. 7-9. One of ordinary skill in the art would recognize that the modification techniques for editing a word in a portion of text could be applied to the sequential highlighting of a portion of text using guidance information as taught by Tigchelaar, with a reasonable expectation of success, in order to allow the user to increase reading speed and/or comprehension and editing speed and/or comprehension. See Tigchelaar, ¶ 18.
 	Lunati-Tigchelaar do not expressly disclose wherein at least one of the editable units includes a word that is spelled correctly.
	Hoover discloses wherein at least one of the editable units includes a word that is spelled correctly. Hoover discloses a "grammar checking facility" for checking the grammar of text documents. Hoover, ¶ 6. Grammatical feedback is provided via "feedback cards," and "words for which feedback is available may be highlighted." Id. at ¶ 94; FIG. 15. The feedback card enables a user to "correct and indicated error" (i.e. the highlighted text is an editable unit). Id. at ¶ 109. Figures 17-19 all illustrate correction suggestions for correctly spelled words (i.e. editable units) based on grammatical suggestions (e.g. incorrect article, homophone, vagueness). Id. at ¶ 105. For example, Figure 18 illustrates an example wherein the editable unit "chews" is correctly 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the text editing with a menu of recommended corrections of Lunati-Tigchelaar to incorporate a grammar checker as taught by Hoover. One of ordinary skill in the art would be motivated to integrate a grammar checker into Lunati-Tigchelaar, with a reasonable expectation of success, in order to provide a correction for "commonly confused words" and "overused words (words that are not incorrect but are too generic for the context or overused)." See Hoover, ¶ 105.

Claim 10
	Lunati discloses a system for editing a document having editable text. Lunati discloses "an interface for correcting electronic text." Lunati, ¶ 1. The primary disclosed embodiment is an interface for correcting errors in electronic text of an E-mail. Id. at ¶ 9. However, Lunati discloses that the interface "can be used to modify various documents other than e-mails, including . . . documents in word processing programs." Id. at ¶ 45.
	Lunati discloses the system comprising: a user input device configured to receive input from an associated user. Lunati discloses using a mouse or keyboard as an input device. Id. at ¶ 29.
	Lunati discloses wherein the input can be a user-originated menu action or a user-originated editing action. Lunati discloses hover actions for presenting a menu (user-originated menu action) and actions for typing a word to replace another word (user-originated editing action). Id. at ¶¶ 29-31.
a display configured to display at least a portion of the document; and an editing device comprising a processor and a memory configured to store instructions to be executed by the processor. The editing interface is a computer-implemented method "coded into compute code and stored on a computer-readable media." Id. at ¶ 46.
	Lunati discloses wherein the memory includes: a rules module configured to: (ii) generate one or more menus associated with a plurality of editable units of the editable text. A user takes action to correct the marked words "by moving his mouse pointer 156 over any highlighted word of his choosing" which causes display of a suggestion control 170 to provide correction options. Figure 8 illustrates an embodiment of suggestion control 170 as a menu. Id. at ¶¶ 29-31. Accordingly, suggestion control 170 is a "first menu" displayed in response to a mouse pointer hover action (i.e. a user-originated menu action).
	Lunati discloses (iii) modify one or more of the editable units of the document. Lunati discloses that "suggestion control 170 lists options 180 and 182 for the user to select to correct the error." When the user has selected a corrected spelling option, the identified error word (i.e. first editable unit) is modified using the selected correction option. Id. at ¶¶ 30-32; FIGS. 7-9.
	Lunati discloses a display module configured to: (i) display, on the display, a portion of the document. Figure 5 illustrates a text editor 130 for composing a text document comprised of editable text. Figure 6 illustrates an exemplary error correction interface 150, displaying the text document comprised of editable text. Id. at ¶¶ 25-27.
	Lunati discloses (iv) marking, on the display, one or more editable units of the editable text. Lunati discloses that "every identified error . . . is concurrently displayed on the interface 150 with a different style than words not requiring correction." Spelling errors are "displayed with red, underlined text and can have a larger or bolded font." Id. at ¶ 28. Accordingly, the 
	Lunati suggests (v) unmarking, on the display, one or more editable units of the editable text. The example in Figure 9 illustrates that the corrected word is reformatted "with grey underlined letters" or other "less conspicuous highlighting" that "enables the user to recognize that he corrected word was an error." Id. at ¶ 32. In this example embodiment, the corrected word is no longer marked as an error (e.g. red underlined text), however it is not completely unmarked. However, Lunati discloses prior art spell checking interfaces wherein corrected words are completely unmarked after correction. Figures 1A-B illustrate a prior art spell checking interface, wherein a first error 22 is highlighted prior to correction (FIG. 1A), and then completely unmarked after a correction modification (FIG. 1B). Id. at ¶¶ 3-4. One of ordinary skill in the art would be motivated to completely unmark corrected words as taught in prior art applications if there is no user need to indicate previously corrected words.
	Lunati discloses (vi) displaying, on the display, one or more menus generated by the rules module. A user takes action to correct the marked words "by moving his mouse pointer 156 over any highlighted word of his choosing" which causes display of a suggestion control 170 to provide correction options. Figure 8 illustrates an embodiment of suggestion control 170 as a menu. Id. at ¶¶ 29-31. Accordingly, suggestion control 170 is a "first menu" displayed in response to a mouse pointer hover action (i.e. a user-originated menu action).
	Lunati discloses (vii) updating the display to display one or more editable units that have been modified based on a user-originated menu action. The example in Figure 9 illustrates that the corrected word is reformatted "with grey underlined letters" or other "less conspicuous highlighting" that "enables the user to recognize that he corrected word was an error." Id. at ¶ 32.
(i) determine a plurality of portions of the editable text; a display module configured to: (ii) de-emphasize, on the display, one or more portions of the editable text; and (iii) emphasize, on the display, one or more portions of the editable text.
	Tigchelaar discloses a rules module configured to: (i) determine a plurality of portions of the editable text. Tigchelaar discloses a method "for guiding user reading on a screen" comprising steps of "formatting [a] selected document for presentation to [a] user on a screen" "and "dividing text in the formatted documents into blocks that include a plurality of words." Tigchelaar, ¶ 5. The method provides guidance information to a user within a formatted document based on a reading speed, wherein the guidance information "highlights a groups of words to be read by the user," (i.e. a first portion) while "the other words in the document are de-emphasized" (i.e. second portion). Id. at ¶¶ 50-55. Tigchelaar discloses that the groups of words to be highlighted are blocks of text within the document, wherein the blocks are grouped using "predetermined criteria" such as a "default block size" or by "ending a block at the end of a sentence or paragraph." Id. at ¶¶ 56-57.
	Tigchelaar discloses a display module configured to: (ii) de-emphasize, on the display, one or more portions of the editable text; and (iii) emphasize, on the display, one or more portions of the editable text. Tigchelaar discloses emphasizing the text currently being read using highlighting in black (FIG. 3B) or using a grey bar (FIG. 3D). Words other than the text currently being read "are de-emphasized by being presented in light grey" or other suitable techniques (e.g. blurring or transparency). Id. at ¶¶ 51; 53. Further, Tigchelaar discloses that the method can be used with "MICROSOFT WORD . . . or any other document editing . . . Id. at ¶ 34. Accordingly, the text in the document is comprised of "editable text" and "editable text units," i.e. text capable of being edited.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the text editing method of Lunati to incorporate the guidance information as taught by Tigchelaar. One of ordinary skill in the art would be motivated to integrate the guidance information into Lunati, with a reasonable expectation of success, in order to "allow the user to read the contents of the document more quickly, and/or with increased reading comprehension." Tigchelaar, ¶ 18.
	Lunati-Tigchelaar do not expressly disclose wherein one or more of the editable units includes a word that is spelled correctly.
	Hoover discloses wherein one or more of the editable units includes a word that is spelled correctly. Hoover discloses a "grammar checking facility" for checking the grammar of text documents. Hoover, ¶ 6. Grammatical feedback is provided via "feedback cards," and "words for which feedback is available may be highlighted." Id. at ¶ 94; FIG. 15. The feedback card enables a user to "correct and indicated error" (i.e. the highlighted text is an editable unit). Id. at ¶ 109. Figures 17-19 all illustrate correction suggestions for correctly spelled words (i.e. editable units) based on grammatical suggestions (e.g. incorrect article, homophone, vagueness). Id. at ¶ 105. For example, Figure 18 illustrates an example wherein the editable unit "chews" is correctly spelled, but emphasized because the grammar checker has determined that the correct word is "choose."
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the text editing with a menu of recommended corrections of Lunati-Tigchelaar to incorporate a grammar checker as taught by .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See Hoover et al., U.S. PG-Publication No. 2011/0313757 A1.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.